DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V, Fig. 6, and claims 21-29, 32, and 35-40 in the reply filed on 11-19-2020 is acknowledged.
Claims 30, 31, 33, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 22, 26, 35, and 40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay (US#2003/0079129).
Regarding claims 21, 22, and 35, Lindsay discloses a system for administering access to a lockable box used in conjunction with a home delivery service at a residence, comprising:
a lockable box 1 having a body with an interior volume, said lockable box having a top opening ([0056], lines 4-5);
a lid 2 ([0056], lines 4-5) that selectively covers said top opening and encloses said interior volume;
a locking device (keypad) 6 in operable engagement with said lockable box that selectively changes said lid from a locked state and an unlocked state, wherein in said locked state, said lid covers said top opening and encloses said interior volume, and wherein said locking device removes said door from said locked state to said unlocked state in response to receiving a unique input; and
an electronic device 40 that transmits said unique input to a home delivery service via a network of computers 52.
Regarding claims 26 and 40, wherein said lid is rotatably connected via hinges (Fig. 1) to said lockable box.

Claims 28, 29, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Judge (US#2018/0260777).
Regarding claims 28 and 32, Judge discloses a system for administering access to a lockable box used in conjunction with a home delivery service at a residence, comprising:
a lockable box 110 having a body with an interior volume and having a door 118 that encloses said interior volume;
a locking device (keypad) 114 operably interconnected to said lockable box which selectively locks and unlocks said door in response to an authorization signal; and
a router 149 (Fig. 4) in operable communication with said locking device, wherein said router receives said authorization signal from a network of computers and forwards said authorization signal to said locking device via transceiver 116 to unlock said door.
Regarding claim 29, wherein an electronic device 124 that transmits said authorization signal to a home delivery service via said network of computers ([0027], last sentence), and said electronic device is a mobile device having a non-transitory computer-readable storage medium and a graphical user interface (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US#2001/0045449) in view of Lindsay (US#2003/0079129).
Regarding claims 21, 22, and 35, Shannon discloses a system for administering access to a lockable box used in conjunction with a home delivery service at a residence, comprising:
a lockable box 10b having a body with an interior volume, said lockable box having a front opening;
a door 12a that selectively covers said front opening and encloses said interior volume;
a locking device (keypad) 50a in operable engagement with said lockable box that selectively changes said door from a locked state and an unlocked state, wherein in said locked state, said door covers said front opening and encloses said interior volume, and wherein said locking device removes said door from said locked state to said unlocked state in response to receiving a unique input; and
an electronic device that transmits said unique input to a home delivery service via a network of computers (steps 130, 140, and 150).
Regarding claims 21 and 35, Shannon discloses a front opening and cooperating door as opposed to a top opening and cooperating lid as claimed by the applicant.  However, as evidenced by Lindsay, relocating a front opening and door 2 to a top opening and lid is known in the delivery box art, see [0056], lines 4-5.  Therefore, as evidenced by Lindsay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shannon by substituting its front opening and door with a top opening and lid.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the top opening and lid would facilitate depositing of packages from a standing position.
Regarding claims 26 and 40, Shannon discloses wherein said lid is rotatably connected to said lockable box via hinges (see Fig. 4).
Regarding claims 27 and 39, Shannon discloses a side opening (rear side opening) of said lockable box, wherein a side door (rear side door) 12b selectively covers said side opening and encloses said interior volume, and a second locking device 50b which selectively changes said side door from a locked state and an unlocked state.

Claims 23-25 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US#2001/0045449) in view of Lindsay (US#2003/0079129), and further in view of Judge (US#2018/0260777).
Regarding claims 23 and 37, Shannon fails to disclose its electronic device as a mobile device having a non-transitory computer-readable storage medium and a graphical user interface.  However, as evidenced by Judge, transmitting via a mobile device having a non-transitory computer-readable storage medium and a graphical user interface is known in the delivery box art, see mobile device 124, Fig. 3.  Therefore, as evidenced by Judge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shannon by replacing its electronic device with a mobile device having a non-transitory computer-readable storage medium and a graphical user interface.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the mobile device having a non-transitory computer-readable storage medium and a graphical user interface would enhance user interfacing and remote operation.
Regarding claims 24 and 38, Judge teaches wherein a user can set said unique input using said graphical user interface of said mobile device (see Fig. 3).
Regarding claim 25, Shannon fails to disclose a transceiver in operable communication with said locking device and with said electronic device via said network of computers, wherein a user can set said unique input via said electronic device and said transceiver.  However, as evidenced by Judge, a transceiver 116 (Fig. 3) in operable communication with said locking device 112 and with said electronic device 124 via said network of computers, wherein a user can set said unique input via said electronic device and said transceiver is known in the delivery box art.  Therefore, as evidenced by Judge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shannon by including a transceiver in operable communication with said locking device and with said electronic device via said network of computers, wherein a user can set said unique input via said electronic device and said transceiver.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the transceiver would enhance the wireless and remote operability of the system.
Regarding claim 36, Shannon fails to disclose providing a router in operable communication with said locking device, wherein said router receives said unique input and forwards said unique input to said locking device to unlock said lid. However, as evidenced by Judge, providing a router 149 (Fig. 4) in operable communication with said locking device 114, wherein said router receives said unique input and forwards said unique input to said locking device to unlock said lid is known in the delivery box art.  Therefore, as evidenced by Judge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shannon by including a router in operable communication with said locking device, wherein said router receives said unique input and forwards said unique input to said locking device to unlock said lid.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the router would enhance the wireless and remote operability of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677